 1

 2
                                                                          JS-6
 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   BOSCO LEGAL SERVICES, INC.,             Case No. EDCV 18-48-GW-SHKx

12                      Plaintiff,

13         v.                                  ORDER TO DISMISS WITH
                                               PREJUDICE
14   HISCOX, INC., et al.,
15                      Defendants.
16

17

18
           Based upon the stipulation between the parties and their respective counsel,
19
     it is hereby ORDERED that this action is dismissed with prejudice in its entirety.
20

21
           IT IS SO ORDERED.
22

23 Dated: May 22, 2019

24
                                           _________________________________
25                                         HONORABLE GEORGE H. WU
26                                         UNITED STATES DISTRICT JUDGE
27

28
